DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-27 from 30 May 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 30 May 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informality: a punctuation mark appears to be missing from the end of line 20 of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-11, 14, 17-20, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2002/0143752 A1 to Plunkett et al. (hereinafter referred to as “Plunkett”) in view of U.S. Pat. No. 10,902,344 B1 to Kenthapadi et al. (hereinafter referred to as “Kenthapadi”), and further in view of U.S. Pat. App. Pub. No. 2017/0300814 A1 to Shaked et al. (hereinafter referred to as “Shaked”).
Regarding claim 1, Plunkett teaches the following limitations:
“A computer-implemented method of predictive benchmarking, the method comprising: collecting, by a number of processors, wage data from a number of sources, wherein the wage data comprises a number of dimensions.” Plunkett teaches, in para. [0027], “The server 150 includes a compensation calculation module 160.” Plunkett teaches, in para. [0027], “The server 150 includes database 155 (located in the storage drive 154) that is adapted to store various information concerning compensation by job title and geographic location. According to one embodiment, the compensation information of the various jobs are gathered periodically on a local, national and international basis and categorized by job title and geographic location.” Operation of a server in Plunkett reads on the claimed “computer-implemented method.” A compensation 
“Receiving, by a number of processors, a user request for a number of wage benchmark forecasts.” Plunkett teaches, in para. [0029], “With reference to FIG. 2, at stage 202 of the method 200, a user of system 100 enters a specified Uniform Resonance Locator (URL) that connects the user to the Website of the server 150 containing the compensation calculation module 160. Upon access to the server 150, the user is greeted with a home page (stage 204) that allows the user to perform a compensation search at the server 150.” Plunkett teaches, in para. [0033], “The salaries are searched in the database 155 based on the job title but in any location and the retrieved salaries are compiled in a form suitable for graphical representation.” Receiving data tied to a compensation search in Plunkett reads on the claimed “receiving, by a number of processors, a user request for a number of wage benchmark forecasts.”
“Forecasting, by a number of processors, a number of wage benchmarks” “according to parameters in the user request.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Plunkett teaches, in para. [0043], “With reference to FIG. 12, a comparison chart 1201 is produced that shows a salary graph 1202 for the job title at the first selected location and a salary graph 1204 for the job title at the location specified in the location entry 1003. At stage 425, the user may desire to 
“Displaying, by a number of processors, the wage benchmark forecasts.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Displaying salary graphs and related information, as depicted in the screenshots of Plunkett, reads on the claimed “displaying, by a number of processors, the wage benchmark forecasts.”
Kenthapadi teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Plunkett:
“Preprocessing, by a number of processors, the wage data.” Kenthapadi teaches, in col. 2, ll. 45-49, “A client device 102 may utilize a confidential data frontend 104 to submit confidential information to a confidential data backend 106.” Kenthapadi teaches, in col. 5, ll. 39-42, “It should be noted that the information obtained by the databus listener 110 from the confidential information database 108 and placed in the backend queue 112 is anonymized.” Kenthapadi teaches, in col. 6, ll. 52-59, “In FIG. 2A, the user is prompted to enter a base salary in a 
Kenthapadi teaches, in col. 3, ll. 5-7, obtaining and using salary information, similar to the claimed invention and Plunkett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data gathering processes of Plunkett, to include the data handling or processing steps of Kenthapadi, to address privacy concerns of users (see col. 1, ll. 19 and 20).
Shaked teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Plunkett and Kenthapadi:
“Training, by a number of processors, a wide linear part of a wide-and-deep model to emulate benchmarks and to memorize exceptions and co-occurrence of dimensions in the wage data.” Shaked teaches, in para. [0019], “FIG. 1 is a block diagram of an example of a wide and deep machine learning model 102 that includes a deep machine learning model 104, a wide machine learning model 106, and a combining layer 134.” Shaked teaches, in para. [0034], “The deep machine learning model 104 is a deep model that includes an embedding layer 
“Training, by a number of processors, a deep part of the wide-and-deep model to generalize rules for wage predictions across employment sectors based on relationships between dimensions, wherein the deep part is trained concurrently with the wide linear part.” See the passages of Shaked and the applied rationales of the immediately preceding bullet point. Shaked teaches, in para. [0056], “as described in FIG. 3, the system trains the wide model and the deep model jointly.” Shaked teaches, in para. [0060], “The system then processes the deep model intermediate predicted output and the wide model intermediate predicted output for the training input using the combining layer to generate a predicted output for the training input (step 308).” Shaked teaches, in para. [0061], “The system then determines an error between the predicted output for the training input and the known output for the training input. In addition, the system backpropagates a gradient determined from the error through the combining 
“Wherein linear coefficients produced by the wide linear part are summed with nonlinear coefficients produced by the deep part according to parameters in the user request.” Shaked teaches, in para. [0037], “The wide machine learning model 106 is a wide and shallow model, e.g., a generalized linear model 138.” Shaked teaches, in para. [0046], “The combining embedding function can merge the respective floating point vector using a linear function, e.g., a sum, average, or weighted linear combination of the respective floating point vectors, or using a nonlinear function, e.g., a component-wise maximum or a norm-constrained linear combination.” Shaked teaches, in para. [0051], “The deep network includes 
Shaked teaches a machine learning model (see abstract), similar to the claimed invention and the combination of Plunkett and Kenthapadi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model of the combination of Plunkett and Kenthapadi, to include a wide and deep machine learning model as in Shaked, to obtain benefits of memorization and generalization, resulting in better outputs, as taught by Shaked (see para. [0013]).

“The method of claim 1, wherein wage benchmarks comprise at least one of: average annual base salary; median annual base salary; percentiles of annual base salary; average hourly rate; median hourly rate; or percentiles of hourly rate.” Plunkett teaches, in para. [0034], “the line graph 902 shows a median base salary 904 of $49,769.”
Regarding claim 5, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein the dimensions comprise at least one of: region; subregion; work state; metropolitan and micropolitan statistical area codes; combined metropolitan statistical area codes; North American Industry Classification System codes; industry sector; industry subsector; industry supersector; industry combo; industry crosssector; employee headcount band; employer revenue band; job title; occupation; job level; or tenure.” Plunkett teaches, in para. [0027], “the compensation information of the various jobs are gathered periodically on a local, national and international basis and categorized by job title and geographic location.”
Regarding claim 8, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein cross terms provide sharing information between pairs of dimensions, and wherein dimensions are added to correct for the outliers in the wage data.” As explained above, Plunkett teaches elements that read on the claimed “wage data.” Shaked teaches, in para. [0038], “the wide machine learning model 106 is configured to process both the original input features (e.g. features 120 and 122) in the second set of features and 
Regarding claim 9, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein dimension embeddings map benchmark dimensions to lower-dimensional vectors, wherein categories predefined as similar to each other have values within a predefined proximity at one or more coordinates.” Shaked teaches, in para. [0035], “The embedding layer can apply embedding functions to one or more of the first set of features 108-114. For example, the embedding layer 150 applies embedding functions 124-128 to features 110-114. In some cases, the features that are processed by the embedding layer are sparse, categorical features such as user features (e.g., country, language, and demographics), contextual features (e.g., device, hour of the day, and day of the week), and impression features (e.g., app age, historical statistics of an app). Other features that are not processed by the embedding layer may include continuous features such as a number of installations of a software application. Each of the embedding functions 124-128 applies a 
Regarding claim 10, Plunkett teaches the following limitations:
“A system for predictive benchmarking, the system comprising:” “a storage device” “wherein the storage device stores program instructions; and a number of processors” “wherein the number of processors execute the program instructions to” perform steps listed below. Plunkett teaches, in para. [0026], “FIG. 1 illustrates a first embodiment of the present invention of a system 100 for calculating compensation.” Plunkett teaches, in para. [0027], “The server 150 includes a compensation calculation module 160. The compensation calculation module 160 may be implemented as computer instructions contained in a computer readable medium.” Plunkett teaches, in para. [0027], “The server comprises a processing unit 152, a storage device 154 such as a fixed disk drive 
“Collect wage data from a number of sources, wherein the wage data comprises a number of dimensions.” Plunkett teaches, in para. [0027], “The server 150 includes database 155 (located in the storage drive 154) that is adapted to store various information concerning compensation by job title and geographic location. According to one embodiment, the compensation information of the various jobs are gathered periodically on a local, national and international basis and categorized by job title and geographic location.” Gathering of compensation information by a server in Plunkett reads on the claimed “collect wage data from a number of sources.” Categorization parameters in Plunkett read on the claimed “wage data comprises a number of dimensions.”
“Receive a user request for a number of wage benchmark forecasts.” Plunkett teaches, in para. [0029], “With reference to FIG. 2, at stage 202 of the method 200, a user of system 100 enters a specified Uniform Resonance Locator (URL) that connects the user to the Website of the server 150 containing the compensation calculation module 160. Upon access to the server 150, the user is greeted with a home page (stage 204) that allows the user to perform a compensation search at the server 150.” Plunkett teaches, in para. [0033], “The salaries are searched in the database 155 based on the job title but in any location and the retrieved salaries are compiled in a form suitable for graphical representation.” Receiving data tied to a compensation search in Plunkett reads 
“Forecast a number of wage benchmarks” “according to parameters in the user request.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Plunkett teaches, in para. [0043], “With reference to FIG. 12, a comparison chart 1201 is produced that shows a salary graph 1202 for the job title at the first selected location and a salary graph 1204 for the job title at the location specified in the location entry 1003. At stage 425, the user may desire to compare a selected job title with a different but related job title at the same location previously selected by the user. The user enters a related job title in an job title entry 1005 and clicks the ‘Go’ button for a related job title. At stages 426-429, the server retrieves salary information based on the entered related job title and previously selected location. With reference to FIG. 13, a comparison chart 1301 is produced that shows a salary graph 1302 for the job title and a salary graph 1304 for the related job title at the selected location.” Providing multiple salary graphs and related information in Plunkett, based on user inputs, reads on the claimed “forecast a number of wage benchmarks” “according to parameters in the user request.”
“Display the wage benchmark forecasts.” Plunkett teaches, in para. [0041], “Referring now to FIG. 10, a salary comparison page 1000, which may be an extension of the salary report page 900 provides for graphical comparisons of salaries that the user may make in conjunction with the salary graph associated with a job title.” Displaying salary graphs and related information, as depicted in 
Kenthapadi teaches limitations below of claim 10 that do not appear to be explicitly taught in their entirety by Plunkett:
“A bus system,” the claimed “storage device” being “connected to the bus system,” and the claimed “processors” being “connected to the bus system.” Kenthapadi teaches, in col. 21, ll. 43-46, “The machine 1300 may include processors 1310, memory/storage 1330, and I/O components 1350, which may be configured to communicate with each other such as via a bus 1302.” Kenthapadi teaches, in col. 21, ll. 64-67, “The memory/storage 1330 may include a memory 1332, such as a main memory, or other memory storage, and a storage unit 1336, both accessible to the processors 1310 such as via the bus 1302.” A bus of Kenthapadi reads on the claimed “bus system.” A memory/storage of Kenthapadi reads on the claimed “storage device,” a processor of Kenthapadi reads on the claimed “processors,” and their connections to the bus in Kenthapadi (see FIG. 13) reads on the claimed “connected to the bus system.”
“Preprocess the wage data.” Kenthapadi teaches, in col. 2, ll. 45-49, “A client device 102 may utilize a confidential data frontend 104 to submit confidential information to a confidential data backend 106.” Kenthapadi teaches, in col. 5, ll. 39-42, “It should be noted that the information obtained by the databus listener 110 from the confidential information database 108 and placed in the backend queue 112 is anonymized.” Kenthapadi teaches, in col. 6, ll. 52-59, “In FIG. 2A, the user is prompted to enter a base salary in a text box 202, with a drop-down menu providing options for different time periods by which to measure the base salary (e.g., per year, per month, per hour, etc.). Additionally, the user may be 
Kenthapadi teaches, in col. 3, ll. 5-7, obtaining and using salary information, similar to the claimed invention and Plunkett. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data gathering processes of Plunkett, to include the data handling or processing steps and related underlying computer architecture of Kenthapadi, to address privacy concerns of users (see col. 1, ll. 19 and 20).
Shaked teaches limitations below of claim 10 that do not appear to be explicitly taught in their entirety by the combination of Plunkett and Kenthapadi:
“Train a wide linear part of a wide-and-deep model to emulate benchmarks and to memorize exceptions and co-occurrence of dimensions in the wage data.” Shaked teaches, in para. [0019], “FIG. 1 is a block diagram of an example of a wide and deep machine learning model 102 that includes a deep machine learning model 104, a wide machine learning model 106, and a combining layer 134.” Shaked teaches, in para. [0034], “The deep machine learning model 104 is a deep model that includes an embedding layer 150 and a deep neural network 130.” Shaked teaches, in para. [0035], “the deep machine learning model 104 is configured to process a first set of features included in the model input of the 
“Train a deep part of the wide-and-deep model to generalize rules for wage predictions across employment sectors based on relationships between dimensions, wherein the deep part is trained concurrently with the wide linear part.” See the passages of Shaked and the applied rationales of the immediately preceding bullet point. Shaked teaches, in para. [0056], “as described in FIG. 3, the system trains the wide model and the deep model jointly.” Shaked teaches, in para. [0060], “The system then processes the deep model intermediate predicted output and the wide model intermediate predicted output for the training input using the combining layer to generate a predicted output for the training input (step 308).” Shaked teaches, in para. [0061], “The system then determines an error between the predicted output for the training input and the known output for the training input. In addition, the system backpropagates a gradient determined from the error through the combining layer to the wide machine learning model and the deep machine learning model to jointly adjust the current values of the parameters of the deep machine learning model and the wide machine learning model in a direction that reduces the error (step 310). Furthermore, through the 
“Wherein linear coefficients produced by the wide linear part are summed with nonlinear coefficients produced by the deep part according to parameters in the user request.” Shaked teaches, in para. [0037], “The wide machine learning model 106 is a wide and shallow model, e.g., a generalized linear model 138.” Shaked teaches, in para. [0046], “The combining embedding function can merge the respective floating point vector using a linear function, e.g., a sum, average, or weighted linear combination of the respective floating point vectors, or using a nonlinear function, e.g., a component-wise maximum or a norm-constrained linear combination.” Shaked teaches, in para. [0051], “The deep network includes multiple layers with at least one layer including a non-linear transformation. A non-linear transformation can be defined based on values of a respective set of parameters.” Shaked teaches, in para. [0052], “The system processes a second set of features from the obtained features using a wide machine learning model to generate a wide model intermediate predicted output (step 206).” Shaked 
Shaked teaches a machine learning model (see abstract), similar to the claimed invention and the combination of Plunkett and Kenthapadi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model of the combination of Plunkett and Kenthapadi, to include a wide and deep machine learning model as in Shaked, to obtain benefits of memorization and generalization, resulting in better outputs, as taught by Shaked (see para. [0013]).
Regarding claims 11, 14, 17, and 18, while the claims are of different scope relative to claims 2, 5, 8, and 9, the claims nevertheless recite limitations similar to the limitations recited by claims 2, 5, 8, and 9. Claims 11, 14, 17, and 18 are, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, and Shaked for the same reasons as claims 2, 5, 8, and 9.
.
Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, and further in view of online publication Verbamour (2016, September 9). Can Tensorflow Wide and Deep model train to continuous values. Stack Overflow. https://stackoverflow.com/questions/39414369/can_ tensorflow-wide-and-deep-model-train-to-continuous-values (hereinafter referred to as “Stack Overflow”).
Regarding claim 3, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 2, wherein the wide-and-deep model uses” “regression to calculate average base salary.” Plunkett teaches, in para. [0034], “the line graph 902 shows a median base salary 904 of $49,769,” which reads on the claimed “calculate average base salary.” As explained above, Kenthapadi teaches using a machine learning model to make predictions about compensation values like those in Plunkett. Shaked teaches, in para. [0007], “The combining layer can be a logistic regression layer that is configured to process the deep model intermediate predicted output generated by the deep machine learning model and the wide model intermediate predicted output generated by the wide machine learning model to generate a score that represents the likelihood that the particular objective will be satisfied if the content item is presented in the content presentation setting.” Using a regression layer in calculations in Shaked 
Stack Overflow teaches limitations below of claim 3 that do not appear to be explicitly taught by the combination of Plunkett, Kenthapadi, and Shaked:
The claimed “regression” includes “linear regression.” Stack Overflow teaches “working with the Tensorflow Wide and Deep model” (see p. 1). Stack Overflow teaches to “like the structure of the Wide and Deep model, especially the ability to run the linear regression” (see p. 1).
Stack Overflow teaches use of a wide and deep model (see p. 1), similar to the claimed invention and the combination of Plunkett, Kenthapadi, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the regression aspects in the combination of Plunkett, Kenthapadi, and Shaked, to include the linear regression aspects of Stack Overflow, for the advantage of being able to determine how learnable data is, as taught by Stack Overflow (see p. 1).
Regarding claim 12, while the claim is of different scope relative to claim 3, the claim nevertheless recites limitations similar to the limitations recited by claim 3. Claim 12 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Stack Overflow for the same reasons as claim 3.
Regarding claim 21, while the claim is of different scope relative to claim 3 and claim 12, the claim nevertheless recites limitations similar to the limitations recited by claim 3 and claim 12. Claim 21 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Stack Overflow for the same reasons as claim 3 and claim 12.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, further in view of Zweig, J. (2018, .
Regarding claim 4, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 2, wherein the wide-and-deep model uses” “regression to calculate” “base salary.” Plunkett teaches, in para. [0034], “the line graph 902 shows a median base salary 904 of $49,769,” which reads on the claimed “calculate” “base salary.” As explained above, Kenthapadi teaches using a machine learning model to make predictions about compensation values like those in Plunkett. Shaked teaches, in para. [0007], “The combining layer can be a logistic regression layer that is configured to process the deep model intermediate predicted output generated by the deep machine learning model and the wide model intermediate predicted output generated by the wide machine learning model to generate a score that represents the likelihood that the particular objective will be satisfied if the content item is presented in the content presentation setting.” Using a regression layer in calculations in Shaked reads on the claimed “wide-and-deep model uses” “regression to calculate.” The rationales for combining the teachings of Plunkett, Kenthapadi, and Shaked to reject claim 4 are the same as the rationales applied in the rejection of claim 1.
Zweig teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, and Shaked:
The claimed “regression” includes quantile “regression to calculate percentile.” Zweig teaches, on p. 1, “A key challenge in deep learning is how to get estimates 
Zweig teaches deep learning (see p. 1) similar to the claimed invention and the combination of Plunkett, Kenthapadi, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the regression used by the wide and deep model of the combination of Plunkett, Kenthapadi, and Shaked, to include the quantile regression for estimating percentiles of Zweig, for giving insight on the relationship of the variability between predictors and responses, as taught by Zweig (see p. 1).
Hoaglin teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, Shaked, and Zweig:
The aforementioned quantile “regression” includes “quartile regression.” Hoaglin teaches, on p. 1, the relationship between quantile regression and quartile regression.
Hoaglin teaches statistical analyses (see p. 1) similar to those of the claimed invention and the combination of Plunkett, Kenthapadi, Shaked, and Zweig. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the quantile regression of the combination of Plunkett, Kenthapadi, Shaked, and Zweig, to include quartile regression as in Hoaglin, as they are related forms of statistical analyses widely known in the prior art, as taught by Hoaglin (see p. 1).
Regarding claim 13, while the claim is of different scope relative to claim 4, the claim nevertheless recites limitations similar to the limitations recited by claim 4. Claim 13 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, Zweig, and Hoaglin for the same reasons as claim 4.
.
Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, further in view of Ruder, S. (2017, March 21). Transfer Learning - Machine Learning’s Next Frontier. Sebastian Ruder. https://ruder.io/transfer-learning/ (hereinafter referred to as “Ruder”).
Regarding claim 6, Ruder teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, and Shaked:
“The method of claim 1, wherein the wide-and-deep model is trained through transfer learning.” As explained above, the combination of Plunkett, Kenthapadi, and Shaked teaches elements reading on the claimed “wide-and-deep model is trained.” Ruder teaches, on p. 3, “The traditional supervised learning paradigm breaks down when we do not have sufficient labeled data for the task or domain we care about to train a reliable model,” and “Transfer learning allows us to deal with these scenarios by leveraging the already existing labeled data of some related task or domain.”
Ruder teaches machine learning principles (see title) involving deep learning (see p. 1), similar to the claimed invention and the combination of Plunkett, Kenthapadi, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning model and related training of the combination of Plunkett, Kenthapadi, and Shaked, to include the transfer learning of Ruder, because transfer learning can help with addressing novel scenarios and may be 
Regarding claim 15, while the claim is of different scope relative to claim 6, the claim nevertheless recites limitations similar to the limitations recited by claim 6. Claim 15 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Ruder for the same reasons as claim 6.
Regarding claim 24, while the claim is of different scope relative to claim 6 and claim 15, the claim nevertheless recites limitations similar to the limitations recited by claim 6 and claim 15. Claim 24 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Ruder for the same reasons as claim 6 and claim 15.
Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Plunkett in view of Kenthapadi, further in view of Shaked, further in view of Dietz, M. (2017, May 21). Understand Deep Residual Networks--a simple, modular, learning framework that has redefined state-of-the-art. Michael Dietz. https://medium.com/@waya.ai/deep-residual-learning-9610bb62c355 (hereinafter referred to as “Dietz”).
Regarding claim 7, the combination of Plunkett, Kenthapadi, and Shaked teaches the following limitations:
“The method of claim 1, wherein the linear wide part of the model assists the deep part of the model.”
Dietz teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Plunkett, Kenthapadi, and Shaked:
The claimed “assists” step involves “residual learning.” Dietz teaches, on p. 5, “Wide Residual Networks showed the power of these networks is actually in residual blocks, and that the effect of depth is supplementary at a certain point. Aggregated Residual Transformations for Deep Neural Networks builds on this, and exposes a new dimension called cardinality as an essential network 
Dietz teaches deep and wide learning (see p. 1), similar to the claimed invention and the combination of Plunkett, Kenthapadi, and Shaked. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wide-and-deep model of the combination of Plunkett, Kenthapadi, and Shaked, to utilize the residual learning of Dietz, because network depth is of crucial importance in neural network architectures, but deeper networks are more difficult to train; and a residual learning framework eases the training of these networks, and enables them to be substantially deeper--leading to improved performance in both visual and non-visual tasks, as taught by Dietz (see p. 2).
Regarding claim 16, while the claim is of different scope relative to claim 7, the claim nevertheless recites limitations similar to the limitations recited by claim 7. Claim 16 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Dietz for the same reasons as claim 7.
Regarding claim 25, while the claim is of different scope relative to claim 7 and claim 16, the claim nevertheless recites limitations similar to the limitations recited by claim 7 and claim 16. Claim 25 is, therefore, rejected under 35 USC 103 as obvious in view of the combination of Plunkett, Kenthapadi, Shaked, and Dietz for the same reasons as claim 7 and claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 8,676,689 B1 to Whelan discloses a system, method and software tool to measure and manage financial status. (See abstract.)
U.S. Pat. No. 10,515,331 B1 to McGregor et al. discloses a system and method suitable for objectively evaluating individuals within an organization. (See abstract.)
U.S. Pat. No. 10,535,018 B1 to Kenthapadi et al. discloses machine learning techniques involving matrices and compensation vectors. (See abstract.)
U.S. Pat. App. Pub. No. 2003/0004748 A1 to Coleman et al. discloses predicting compensation data. (See abstract.)
U.S. Pat. App. Pub. No. 2004/0210820 A1 to Tarr et al. discloses providing targeted online compensation reports. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0032382 A1 to Hamann et al. discloses a compensation recommendation system. (See abstract.)
U.S. Pat. App. Pub. No. 2020/0034692 A1 to Tsaih discloses methods and systems for coping with outliers and perfect learning in a concept-drifting environment. (See abstract.)
WIPO Pub. No. 2002/088873 A2 to Coleman et al. discloses causing a computer to access a compensation-data storage device, retrieve compensation data from the compensation-data storage device.
WIPO Pub. No. 2002/103488 A2 to Coleman et al. discloses obtaining compensation data associated with a job category with data associated with job category characteristics (scope criteria).
WIPO Pub. No. 2004/003813 A1 to Musacchio teaches providing employment salary information. (See abstract.)
Marček, Milan, and Dušan Marček. "Approximation and prediction of wages based on granular neural network." International Conference on Rough Sets and Knowledge Technology. Springer, Berlin, Heidelberg, 2008.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624